Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2019

                                       No. 04-19-00083-CR

                                   Mario Angel GONZALEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CRB001360-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
       The court reporter’s second request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before 7/22/2019, with no further extensions
absent extenuating circumstances.

                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court